PETITION TO REIIEAU.
The only point argued when this case was heard, and considered by the court, was whether the justice’s judgment, asked to be superseded and quashed, was void or voidable because rendered by a justice who was related to one of the parties within the. prohibited degrees. Upon that point no new argument is made, and no new authority adduced. It was scarcely worth while to go to the trouble of making the application, under these circumstances, upon that point.
*763It is said, however, that the petitioner shows that about the 24th December, 1881, a venditioni exponas was issued by the justice on the judgment directing the officer to sell personal property previously levied on, and that, about the same time, an alias execution was also issued. And the court is now asked to sustain the petition so far as it seeks to quash the alias execution. The argument is that the levy on the personal property was prima faoie a satisfaction of the debt, and, at any rate, that the alias ought not to have been issued until the writ of venditioni exponas was returned or accounted for.
The petition does state the issuance of the two writs, that the officer was proceeding under the ven-ditioni exponas by advertising the property for sale, and had in his hands the alias execution also, and would “levy it on any property of your petitioner he can find unless restrained.” The prayer of the petition is that the order of sale, alias execution, and any other process in the officer’s hands be quashed! The petition is not directed to the alias execution, but to all process upon the ground that the judgment was void because of the relationship of the justice. Moreover, it does not appear that the personal property levied on was sufficient to satisfy the judgment, and it does appear that the officer had as yet done nothing with the alias execution. And, although the writs of certiorari and supersedeas may issue before a levy in a proper case under the act of 1877, ch. 132, yet it cannot be said to be a proper case where there is no averment that the property levied upon is sufficient *764to satisfy the debt. The petition was not framed with a view to relief because of the issuance of the two writs, and merely mentions both writs with a view to supersede both upon the ground of the invalidity of the judgment. There is not enough in the petition to entitle the petitioner to any relief.
Petition refused.